Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority to U.S. Provisional Application No. 62/977,855, filed February 18, 2020.

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  
Claim 9 is left blank, there is no claims right next to "9.".  For purpose of examination, claim 9 is considered canceled.
Claim 10 recites "trasmitting, from a database of members" on line 6.  Examiner recognize this is a misspell and will interpret as "transmitting, from a database of members".
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2010/0190468 A1), hereinafter Scott, in view of Kaltsukis (US 2009/0186596 A1). 

Regarding claim 1, Scott teaches a method of managing communication during an emergency situation for a selected group of people (Paragraph 0038; cell phones for children) comprising: 
transmitting, through a mobile application (Figure 3; mobile phone interface/application), notification of the emergency situation (Figures 2, 4 and Paragraphs 0029 and 0050; emergency call to emergency contacts/first responder); 
utilizing a processor to determine location information of the emergency situation (Paragraphs 0018 and 0029;  determining a current location of the wireless communications device) and setting up a radius around the location (Figures 7 and 8; maps are showing a map within a certain zone from the location of the user); 
transmitting the location information to emergency contact (Paragraph 0018,  displaying a user interface element which when selected causes the wireless communications device to send location information about the current location of the wireless communications device to the one or more emergency contacts); 
receiving, from a database of members, a location of a safe place within the radius (Figures 7, 8 and Paragraph 0030; based on the current location of the device, showing the nearest hospital within the map zone) via a real time visual assisted communication (Figures 7, 8 and Paragraph 0030; receive map showing current location of the device, the nearest hospital and the respective locations of each of the emergency contacts.  Optionally, the map may include a user interface element for getting route directions to one or more of the identified locations depicted on the map.  Paragraph 0031; device can be configured to send periodic updates every 30 seconds, 1 minute, 5 minutes, 10 minutes, etc. to keep the emergency contacts apprised of the location of the owner. This is particularly useful when the device's location is changing, e.g. the owner and his device are being transported); and 
receiving directions to the safe place (Figure 8 and Paragraph 0030; the map may include a user interface element for getting route directions to one or more of the identified locations depicted on the map, such as hospital).
Scott may not specifically teach transmit emergency situation to law enforcement.  In an analogous art, Kaltsukis teaches transmit emergency situation to law enforcement (Paragraph 0054; crash related data is also made available to responders' additional time is saved by insuring that the proper police, fire and medical equipment is quickly dispatched to the accident scene. The preset invention provides both the location information and crash data required to enable these reductions in response times).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Scott and Kaltsukis because it would enable reductions in response times by the police, fire or medical personnels (Kaltsukis, Paragraph 0054).

Regarding claim 2, the combination of Scott and Kaltsukis teaches all of the limitations of claim 1, as described above.  Further, Scott teaches receiving dynamic real time location of user in the emergency situation (Paragraph 0018,  displaying a user interface element which when selected causes the wireless communications device to send location information about the current location of the wireless communications device to the one or more emergency contacts).

Regarding claim 3, the combination of Scott and Kaltsukis teaches all of the limitations of claim 1, as described above.  Further, Kaltsukis teaches activating the audio and video of the mobile device (Paragraph 0051; the data connection allowing crash related data such as GPS location, collision speed, delta-V, number of vehicle occupants belted and unbelted and also transmission of video information showing the injury level of the vehicle passengers and audio from connect microphones to be transmitted from the wireless telephone to the server).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Scott and Kaltsukis because it would enable reductions in response times by the police, fire or medical personnels (Kaltsukis, Paragraph 0054).

Regarding claim 4, the combination of Scott and Kaltsukis teaches all of the limitations of claim 3, as described above.  Further, Kaltsukis teaches saving the audio and video on the mobile device (Paragraph 0051; the data connection allowing crash related data such as GPS location, collision speed, delta-V, number of vehicle occupants belted and unbelted and also transmission of video information showing the injury level of the vehicle passengers and audio from connect microphones to be transmitted from the wireless telephone to the server.  Paragraph 0054; crash related data provides both the location information and crash data required to enable these reductions in response times.  If the crash report is been send to police or proper personnel, then the data is at least temporarily stored in order to send it to another party).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Scott and Kaltsukis because it would enable reductions in response times by the police, fire or medical personnels (Kaltsukis, Paragraph 0054).

Regarding claim 6, the combination of Scott and Kaltsukis teaches all of the limitations of claim 1, as described above.  Further, Scott teaches wherein the database of members includes businesses, residential homes, government offices or places of worship (Figures 7, 8 and Paragraph 0030; based on the current location of the device, showing the nearest hospital within the map zone.  The map may be provided by business or government offices).

Regarding claim 7, the combination of Scott and Kaltsukis teaches all of the limitations of claim 1, as described above.  Further, Scott teaches wherein the selected group of people is selected from the group consisting of race, religion, disability, sexual orientation, ethnicity, gender, and gender identity (Paragraph 0038; cell phones for children to use in emergency situations).

Regarding claim 8, the combination of Scott and Kaltsukis teaches all of the limitations of claim 1, as described above.  Further, Scott teaches wherein the visual assisted communication includes a map obtained from the database of the location (Figures 7, 8 and Paragraph 0030; receive map showing current location of the device, the nearest hospital and the respective locations of each of the emergency contacts.  Optionally, the map may include a user interface element for getting route directions to one or more of the identified locations depicted on the map.  Paragraph 0031; device can be configured to send periodic updates every 30 seconds, 1 minute, 5 minutes, 10 minutes, etc. to keep the emergency contacts apprised of the location of the owner. This is particularly useful when the device's location is changing, e.g. the owner and his device are being transported).

Regarding claim 10, Scott teaches a computer implemented method (CIM) comprising:
receiving a notification of an emergency situation (Figures 2, 4 and Paragraphs 0029 and 0050; emergency call to emergency contacts/first responder);
responsive to the notification, determining a location of the emergency situation (Paragraphs 0018 and 0029;  determining a current location of the wireless communications device) and calculating a radius around the location (Figures 7 and 8; maps are showing a map within a certain zone from the location of the user); 
transmitting the location information to emergency contact (Paragraph 0018,  displaying a user interface element which when selected causes the wireless communications device to send location information about the current location of the wireless communications device to the one or more emergency contacts); 
trasmitting, from a database of members, a location of a safe place within the radius (Figures 7, 8 and Paragraph 0030; based on the current location of the device, showing the nearest hospital within the map zone) via a real time visual assisted communication (Figures 7, 8 and Paragraph 0030; receive map showing current location of the device, the nearest hospital and the respective locations of each of the emergency contacts.  Optionally, the map may include a user interface element for getting route directions to one or more of the identified locations depicted on the map.  Paragraph 0031; device can be configured to send periodic updates every 30 seconds, 1 minute, 5 minutes, 10 minutes, etc. to keep the emergency contacts apprised of the location of the owner. This is particularly useful when the device's location is changing, e.g. the owner and his device are being transported); and 
receiving directions to the safe place (Figure 8 and Paragraph 0030; the map may include a user interface element for getting route directions to one or more of the identified locations depicted on the map, such as hospital).
Scott may not specifically teach transmit emergency situation to law enforcement.  In an analogous art, Kaltsukis teaches transmit emergency situation to law enforcement (Paragraph 0054; crash related data is also made available to responders' additional time is saved by insuring that the proper police, fire and medical equipment is quickly dispatched to the accident scene. The preset invention provides both the location information and crash data required to enable these reductions in response times).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Scott and Kaltsukis because it would enable reductions in response times by the police, fire or medical personnels (Kaltsukis, Paragraph 0054).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Kaltsukis, as applied in the claims above, further in view of Bovis (US 2018/0262611 A1). 

Regarding claim 5, the combination of Scott and Kaltsukis teaches all of the limitations of claim 4, as described above.  Further, Kaltsukis teaches the content of the audio and video (Paragraph 0051; the data connection allowing crash related data such as GPS location, collision speed, delta-V, number of vehicle occupants belted and unbelted and also transmission of video information showing the injury level of the vehicle passengers and audio from connect microphones to be transmitted from the wireless telephone to the server).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Scott and Kaltsukis because it would enable reductions in response times by the police, fire or medical personnels (Kaltsukis, Paragraph 0054).
The combination of Scott and Kaltsukis may not specifically teach certifying the content for use in prosecution of a crime.  In an analogous art, Bovis teaches certifying the content for use in prosecution of a crime (Paragraph 0087; certified record of session storing a GPS location trace in the certified record, the user may, provide proof of location during inactive mode, as may be useful when an accident has occurred. The certified record 670 may be used to verify that the inactive mode was enabled during a period of time. To do so, the record may be made available via a user interface to the user 15, an insurance company, the police, the courts, a parent of the user 15, etc., to certify the times the device was in inactive mode and the restrictions on functionality in place during inactive mode).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Scott, Kaltsukis and Bovis because it would provide system verifying that a user was not receiving communications during a particular period of time during accident (Bovis, Paragraphs 0002 and 0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./Examiner, Art Unit 2647                                                                                                                                                                                                        

/Srilakshmi K Kumar/SPE, Art Unit 2647